WETHERELL, J.
Appellant filed a workers’ compensation claim against Appellees, and the Judge of Compensation Claims denied compensability of the claim. Appellant was taxed $6,575.26 in costs pursuant to section 440.34(3), Florida Statutes. The cost order was not appealed, and Appellant concedes that the amount is due and owing and that the cost order is not subject to collateral attack. After Appellant failed to comply with the order, Appellees sought to enforce the order by filing a petition for rule nisi in the circuit court pursuant to section 440.24(1), Florida Statutes. The trial court granted the petition after a hearing, and this appeal followed. For the reasons expressed in Brown v. Clay County Board of County Commissioners, 43 So.3d 782 (Fla. 1st DCA 2010), we reverse the order on appeal and remand the case with directions that the trial court dismiss the petition.
REVERSED and REMANDED with directions.
BENTON, and VAN NORTWICK, JJ., concur.